UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                  :
EDWARD KASPER,                                    :   CASE NO. 1:18-cv-2895
on behalf of himself and similarly                :
situated persons,                                 :   ORDER
                                                  :   [Resolving Docs. 27, 30]
           Plaintiffs,                            :
                                                  :
vs.                                               :
                                                  :
FORD MOTOR COMPANY,                               :
                                                  :
           Defendant.                             :
                                                  :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Edward Kasper brings a disability discrimination class action against Ford Motor

Company. Plaintiff Kasper seeks relief on two scheduling matters.

       Plaintiff Kasper asks the Court for an order requiring Defendant Ford to give Plaintiff

any expert reports that Defendant plans to use in support of its opposition to class

certification on or before May 1, 2019.1

       Plaintiff incorrectly states that the Court has not set an expert report disclosure

deadline. The Court has. The Court’s February 1, 2019 order states: “The parties must

exchange expert reports at least 90 days before the date set for trial. Rebuttal reports are

due 30 days following the initial reports.”2 Trial is set for October 28, 2019, making the

initial expert report disclosure deadline July 30, 2019.

       In evaluating whether “good cause” exists to change court-ordered deadlines, the




       1
           Doc. 27. Defendant opposes. Doc. 28.
       2
           Doc. 21.
Case No. 1:18-cv-2895
Gwin, J.

inquiry mostly focuses on the moving party’s diligence, but the Court also considers

presence or absence of prejudice to the other party.3 The only legitimate reason Plaintiff

offers in support of his request to considerably accelerate the expert report deadline is his

desire to have time to determine whether he needs to go to the expense of deposing

Defendant’s experts before the May 28, 2019 class certification motion deadline.

         The Court does not find this to be “good cause” to modify the Court’s scheduling

order.4 In particular, the Court finds that accelerating the date by almost three months

would prejudice Defendant. Defendant represents that Plaintiff has not yet produced the

necessary discovery on which Defendant’s expert intends to rely and that Defendant’s

expert report will likely respond to the arguments Plaintiff makes in his class certification

motion.

         Plaintiff in part also seeks the earlier expert report deadline to allow him time to

determine whether he needs to retain his own experts, but this is not a valid reason.

Plaintiff’s deadline to identify experts—February 25, 2019—has long since passed. To the

extent that Plaintiff implicitly seeks an extension of the expert identification deadline, the

Court also finds that Plaintiff has not demonstrated good cause and excusable neglect for

an extension of that deadline.5

         Plaintiff Kasper also files an unopposed motion to push back the class certification

briefing deadlines.6 Despite the parties diligently and in good faith conferring about




         3
             Inge v. Rock Financial Corp., 281 F.3d 613, 625 (6th Cir.2002).
         4
           Fed. R. Civ. P. 16(b)(4) (providing that a case management schedule “may be modified only for good cause
and with the judge’s consent”).
         5
           Fed. R. Civ. P. 6(b)(1) (requiring a showing of good cause and excusable neglect when the deadline has
already passed).
         6
           Doc. 30.

                                                            -2-
Case No. 1:18-cv-2895
Gwin, J.

scheduling matters, they were unable to schedule the depositions necessary to Plaintiff’s

class certification motion early enough to give Plaintiff adequate time to obtain the

transcripts and use the testimony in his class certification motion, due May 28, 2019.

       The Court finds that Plaintiff has demonstrated good cause to modify the briefing

schedule and grants Plaintiff’s request to push back the class certification motion deadlines

by two weeks. The new schedule will be:

       •   Class certification motion deadline: June 11, 2019

       •   Response: June 25, 2019

       •   Reply: July 2, 2019

       For the reasons stated, the Court DENIES Plaintiff’s motion to modify the expert

report exchange deadline and GRANTS Plaintiff’s motion to continue the class certification

briefing deadlines.

       IT IS SO ORDERED.


Dated: May 13, 2019                                s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -3-
